Reasons for Allowance
Claims 52, 54-62 and 64-71 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses retrieving, from a database, information associated with the object; generating a non-augmented reality display of the information associated with the object; retrieving, from the database, additional information associated with the object based on a user preference for the respective user of the augmented reality device; wherein the augmented reality display in each respective one of the plurality of augmented reality devices comprises the additional information associated with the object based on the user preference of a respective user accessing one of the plurality of augmented reality devices; determining a common element of the additional information provided for any of the users of the plurality of augmented reality devices; analyzing the additional information provided for each of the respective users of the plurality of the augmented reality devices to determine the common element of the additional information provided in the plurality of the augmented reality devices; receiving a plurality of interactions from any of the users of the plurality of augmented reality devices; detecting a common interaction among the plurality of interactions; and updating the non-augmented reality display of information based on the common element of the additional information and the common interaction.
Inter alia, independent claim 62, wherein the Applicant discloses similar limitations, is allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426